Citation Nr: 0947712	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-36 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disability.

2.  Entitlement to service connection for bilateral hand and 
arm disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from November 1955 to November 
1959 and again from November 1960 to October 1963.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The claims were initially before the Board in June 2008, at 
which time they were remanded for further development.  The 
requested actions have been completed and the claims are once 
again before the Board for further appellate review. 


FINDINGS OF FACT

1.  Bilateral leg disability, to include tremors, was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
Veteran's active service.

2.  Bilateral arm and hand disability, to include tremors, 
was initially demonstrated years after service, and has not 
been shown by competent evidence to be causally related to 
the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral leg disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2009).

2.  Bilateral arm and leg disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, December 2004, May 2006, and June 2009 
letters from the agency of original jurisdiction (AOJ) to the 
appellant informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 
substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice letter 
was harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private treatment 
records and opinions, and VA examination reports.  The Board 
notes that the record does not contain a complete set of 
service treatment records from the Veteran's first period of 
service (1955-1959).  Requests were made to the National 
Personnel Records Center (NPRC) for such records.  However, 
in an October 2009 Memorandum, the RO outlined the efforts 
made to obtain such records, and indicated that the records 
were unavailable as they had been destroyed in a fire on July 
12, 1973.  The Board is mindful that, in a case such as this, 
where service treatment records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the Veteran's service treatment records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.  

The claims file also contains the Veteran's statements in 
support of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.   

The record reflects that the Veteran was afforded VA 
examinations and opinions in December 2005, March 2009, and 
September 2009.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examinations and opinions obtained in this 
case are more than adequate, as they are predicated on a full 
reading of the private and VA medical records in the 
Veteran's claims file and consider all of the pertinent 
evidence of record, to include the Veteran's private 
physician's June 2009 opinion letter and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for 
bilateral leg disability and bilateral hand and arm 
disability.  In order to establish service connection on a 
direct-incurrence basis, the Veteran must provide evidence of 
a current disability, an in-service injury or disease, and a 
nexus between the current disability and in-service injury or 
disease.  With respect to a current disability, the record 
demonstrates that the Veteran has been diagnosed with 
essential or intention tremors of the arms, hands, and legs 
since 2005.

The Veteran contends that current bilateral leg disability 
and bilateral hand and arm disability are due to an in-
service accident that occurred in 1958.  In a November 2004 
statement, the Veteran related that the incident occurred on 
a rainy day in 1958 when he was serving as an Assistant Crew 
Chief and working on the flight line for his B-52 plane.  
According to the Veteran, he was called up into the plane to 
help the radar specialist and had to crawl through a very 
small opening to get to the rear of the radar unit, when 
without his knowledge, a safety cover had been removed from a 
transformer by the radar specialist.  Subsequently, the radar 
specialist asked the Veteran to make an adjustment on the 
rear of the radar while he directed the Veteran's movements 
and while he was reaching for a colored knob to turn it, a 
blue flash from the transformer struck a pin on his cap and 
travelled down and out of his feet.  According to the 
Veteran, he was hospitalized at the base hospital for 
approximately three days following the accident.

A newspaper article and service treatment records submitted 
by the Veteran document his reported in-service accident.  
Such records show that the Veteran accidently incurred an 
electric shock on February 28, 1958 while on the Base Flight 
Line at Loring Air Force Base, Maine at approximately 4 pm, 
when he, while on duty as a jet mechanic grabbed a wire on a 
B-52.  Such records show that he was hospitalized for one 
day.  

However, although the Veteran contends that he began to 
experience bilateral leg, hand, and arm tremors soon after 
his electrocution in 1958, the available service treatment 
records are silent for complaints of, or treatment for, 
bilateral arm or hand disability or bilateral leg disability, 
including tremors.  The Board observes that the clinical 
records from the Veteran's hospitalization at the U.S. Air 
Force Hospital at Loring Air Force Base show that the Veteran 
complained of his joints hurting on admission on February 28, 
1958.  However, a March 1, 1958 entry shows that the Veteran 
indicated that he felt fine that morning and that the 
examiner indicated that all of the Veteran's vital signs were 
normal and that he was to be discharged that morning.  

Further, service treatment records from the Veteran's second 
period of service fail to show that the Veteran complained 
of, or was treated for, tremors in his arms, hands, or legs.  
Indeed, a November 1960 entrance examination report, as well 
as a September 1963 separation examination report from the 
Veteran's second period of service show that examiners 
reported that the Veteran's upper and lower extremities were 
normal and that he was neurologically normal.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current bilateral leg and bilateral hand and 
arm disabilities are related to service, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experienced certain symptomatology in service.   See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The 
Board acknowledges that it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of 
contemporaneous evidence is for consideration in determining 
credibility.  In this regard, the Board again notes that the 
record is devoid of objective evidence of bilateral leg and 
bilateral hand and arm disabilities, including tremors, until 
decades after service.  As such, the Board finds that any 
assertions by the Veteran as to the continuity of 
symptomatology of his bilateral leg disability and bilateral 
arm and hand disability, including tremors, since service to 
be less than credible. 

With respect to whether the Veteran's current bilateral hand, 
arm, and leg tremors are due to his in-service electrocution, 
Dr. D. C. S., one of the Veteran's private treating 
physicians, who indicated that he had reviewed the Veteran's 
service records, opined in a February 2005 letter that, "It 
is possible that...the tremors [the Veteran] is suffering from 
may have been caused by an electrical shock."  He reiterated 
such opinion in a June 2009 letter.

However, contrary to such opinion, is that of Dr. S. R., a VA 
examiner who in December 2005, after a physical examination 
of the Veteran and a review of his claims file, opined that 
the Veteran's intention tremors were not likely related to 
his electrical shock during his service in 1958.  

Likewise, in March 2009, Dr. J. E. A., a VA neurologist, 
after an examination of the Veteran and a review of is claims 
file, opined that the Veteran's essential tremor was 
unrelated to his electrical injury.  According to Dr. A.:

While such injuries can cause severe 
burns, spinal cord injury, and seizures, 
they do not cause any form of tremor.  
The Veteran's contention that his current 
condition relates to his electrocution 
injury sustained while he was in the 
service is untenable.

In a September 2009 VA examination report, Dr. J. E. A, 
indicated that he had re-reviewed the Veteran's claims file 
including the additional evidence consisting of the 70th Bomb 
Squad Report and a letter from Dr. S..  According to Dr. A.:

My opinion as to the lack of relation 
between the electrical injury and the 
Veteran's tremor is unchanged.  The Bomb 
Squad report merely attests to the 
electrical injury, which is not in doubt.  
Dr. [S.'s] letter consists only of 
hearsay.  He is a Family Practitioner and 
there is no evidence that he has 
expertise either in the results of 
electrical injuries or movement 
disorders.  As noted in my previous 
evaluation, while electrical injuries can 
cause severe burns, spinal cord injury 
and seizures, they do not cause any form 
of tremor.  The Veteran's contention that 
his current condition relates to his 
electrocution injury sustained while he 
was in the service is untenable.

In weighing all of the medical evidence of record, the Board 
observes that Dr. J. A. E.'s March 2009 and September 2009 
opinions were based on a review of the Veteran's claims file 
and that he provided detailed supporting rationale for such 
opinions. 

However, Dr. S. failed to provide any clinical rationale for 
his February 2005 and June 2009 opinions.  The Board notes 
that a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty and that a medical 
opinion is inadequate when unsupported by clinical evidence.  
See, Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also, 
Black v. Brown, 5 Vet. App. 177, 180 (1995).   

Further, the Board observes that Dr. S. merely opined that it 
was "possible" that the Veteran's tremors "may have been" 
caused by an electrical shock.  The Board notes that such 
opinion is both equivocal and speculative and, at most, does 
little more than indicate the possibility that the Veteran's 
claimed disability is related to service.  See e.g. McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's 
opinion that "it is possible" and "it is within the realm of 
medical possibility" too speculative to establish medical 
nexus);  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence merely indicating that a claimed disorder 
"may or may not" be related to service is too speculative to 
establish any such relationship). See also 38 C.F.R. § 3.102 
(reasonable doubt does not include resort to speculation or 
remote possibility); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) (a generic statement about the possibility of a 
link between chest trauma and restrictive lung disease was 
"too general and inconclusive" to support an award of service 
connection).  

Thus, in determining whether the Veteran's current bilateral 
hand, arm, and leg tremors are related to his 1958 
electrocution in service, the Board finds that the March 2009 
and September 2009 VA examination opinions provide more 
supporting clinical data and rationale against an etiological 
relationship than the private, February 2005 and June 2009 
opinions in support of such a relationship, and thus have 
more probative value.  Therefore, the Board concludes that 
the preponderance of the evidence does not establish that 
there is an etiological relationship between the Veteran's 
current bilateral arm, hand, and leg tremors and his in-
service electric shock accident.  

In conclusion, in the absence of any documented competent 
medical evidence that demonstrates that the Veteran's current 
bilateral leg disability and bilateral arm and hand 
disability, to include tremors, are related to service, or 
demonstration of continuity of symptomatology of such 
disabilities since service, the Board finds that the negative 
evidence of record, including the March 2009 and September 
2009 VA opinions, is of greater probative value than the 
Veteran's statements in support of his claims.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2009), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for bilateral leg disability and bilateral arm and 
hand disability, to include tremors, and the claims must be 
denied. 


ORDER

Entitlement to service connection for bilateral leg 
disability is denied.

Entitlement to service connection for bilateral hand and arm 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


